DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s information disclosure statement filed 8/7/2019 has been considered as edited and is included in the file. 
Drawings
The drawings are objected to because of the item labeled 112 in Fig. 3. It is unclear where the location of this feature is with respect to the other components. It appears as though the attractant opening 112 would be better labelled in Fig. 2.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, comprising a detachable, absorbent material on said horizontal applicator of claim 4, one or more secondary openings of claim 7, the one or more tunnels of claim 8, and the one or more tunnels containing an acaricide, pesticide, insecticide, or a combination thereof of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 2, 4, 10, and 13 are objected to because of the following informalities:  
In claim 1, lines 5, 8, and 9, “said horizontal applicator” should be changed to --said at least one horizontal applicator--. 
In claim 1, line 7, “said vertical pole-type support” should be changed to --said at least one vertical pole-type support--. 
In claim 2, lines 2 and 3, “said elevating anchor” should be changed to --said at least one elevating anchor--. 
In claim 4, line 2, “said horizontal applicator” should be changed to --said at least one horizontal applicator--. 
In claim 10, line 4, “each horizontal applicator” should be changed to --each of said at least one horizontal applicator--. 
In claim 13, line 4, “each horizontal applicator” should be changed to --each of said at least one horizontal applicator--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Abel et al. (US 8056513) in view of Shuler (US 988669).
Regarding claim 1, Abel et al. discloses a bait station system (15) comprising:
an attractant (Abstract, refers to corn (or other feed)) for attracting mammals;
an attractant bin (30) for holding the attractant;
at least one vertical pole-type support ((44) including (143)); and
a flexible joint (146) attaching said vertical pole-type support to said attractant bin (30).  
Abel et al. is silent as to at least one horizontal applicator, the at least one vertical pole-type support holds said horizontal applicator in position, and wherein, when an animal contacts said applicator, an acaricide, pesticide, insecticide, or a combination thereof on said applicator is applied to said animal. 
Shuler teaches at least one horizontal applicator (Fig. 2; (4)-(7)) that is held in position by at least one vertical pole-type support (vertical portion of the carrying bails (15)), and wherein, when an animal contacts said horizontal applicator, an acaricide, pesticide, insecticide, or a combination thereof on said applicator is applied to said animal (page 1, lines 80-88, discloses when an animal comes in contact with the horizontal applicator, insecticide will be applied to the body). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
Regarding claim 2, Abel et al. as modified by Shuler teaches (references to Abel et al.) the bait station system of claim 1, further comprising at least one elevating anchor (20), wherein said elevating anchor (20) is attached to said attractant bin (30) and wherein said flexible joint (146) is attached to said elevating anchor (20).  
Regarding claim 3, Abel et al. as modified by Shuler teaches (references to Abel et al.) the bait station system of claim 1, further comprising at least one interior wall in said attractant bin, wherein said at least one interior wall further comprises an attractant opening through which said animal accesses said attractant (col. 4, lines 24-29 discloses an opening to access the attractant). 
Regarding claim 4, Abel et al. as modified by Shuler teaches (references to Shuler) the bait station system of claim 1, further comprising a detachable, absorbent material (6) on said horizontal applicator (page 1, lines 64-66 discloses the replenishing of the wicks (6)). 
Regarding claim 6, Abel et al. as modified by Shuler teaches (references to Abel et al.) the bait station system of claim 1, further comprising a housing cover (34) to shelter said attractant (Abstract, refers to corn (or other feed)). 
Regarding claim 7, Abel et al. as modified by Shuler teaches (references to Abel et al.) the bait station system of claim 1, further comprising one or more secondary openings (col. 4, lines 24-29 discloses multiple openings from the bin). 
Regarding claim 8, Abel et al. as modified by Shuler teaches (references to Shuler) the bait station system of claim 1, further comprising one or more tunnels (page 2, lines 37-45 discloses pathways within enclosed spaces). 
Regarding claim 9, Abel et al. as modified by Shuler teaches (references to Shuler) wherein said one or more tunnels contain material containing an acaricide, pesticide, insecticide, or a combination thereof (page 2, lines 37-45 discloses the pathways within enclosed spaces having the insecticide horizontal applicator suspended above)
Regarding claim 10, Abel et al. as modified by Shuler teaches a method of applying an acaricide, pesticide, insecticide, or a combination thereof on an animal, said method comprising: applying said acaricide, pesticide, insecticide, or a combination thereof to each horizontal applicator of said bait station system of Claim 1 (Shuler: page 1, lines 66-69; (4) holds reservoir of insecticide, which holds a wick (6) at the end allowing the insecticide to soak through the wick (6)); placing said bait station system in an area where said animal lives (Abel et al.: col. 2, lines 19-26); and placing an attractant in said bait station system (Abel et al.: Abstract discloses attractant (feed, i.e. corn) placed in bait station system); wherein when said animal accesses said bait station system, said acaricide, pesticide, insecticide, or a combination thereof is applied to said animal (Shuler: page 1, lines 80-88). 
Regarding claim 11, Abel et al. as modified by Shuler teaches (references to Abel et al.) wherein said attractant is a salt block, mineral block, or feed (Abstract, refers to corn (or other feed)).
Regarding claim 12, Abel et al. as modified by Shuler teaches (references to Abel et al.) wherein said acaricide, pesticide, and insecticide are selected from the group consisting of permethrin, fenvalerate, cypermethrin, flucythrinate, fluvalinate, flumethrin, cyfluthrin, cyhalothrin, deltamethrin, abamectin, doramectin, eprinomewctin, ivermectin, selamectin, milbemectin, milbemycin, moxidectin, amitraz, lindane, methoxychlor, chloropyrifos, coumaphos, crotoxyphos, cydectin, diazinon, dichlorvos, dioxathion, famphur, fenthion, naled, malathion, phosmet, ronnel, tetrachlorvonphos, pirimophos methyl, carbaryl, bendiocarb, propoxur, chlordimeform, a miture of piperonyl butoxide and permethrin or pyrethroid pesticides, and a combination thereof (col. 8, lines 14-21 references amitraz). 
Regarding claim 13, Abel et al. as modified by Shuler teaches a method of killing insects, ticks, and other pests that live on or in an animal, said method comprising: applying an acaricide, pesticide, insecticide, or a combination thereof to each horizontal applicator of said bait station system of Claim 1 (Shuler: page 1, lines 66-69; (4) holds reservoir of insecticide, which holds a wick (6) at the end allowing the insecticide to soak through the wick (6)); placing an attractant in said bait station system (Abel et al.: Abstract discloses attractant (feed, i.e. corn) placed in bait station system); and placing said bait station system in an area where said animal lives (Abel et al.: col. 2, lines 19-26); wherein when said animal accesses said bait station system, said acaricide, pesticide, insecticide, or a combination thereof is applied to said animal (Shuler: page 1, lines 80-88) and said acaricide, pesticide, insecticide, or a combination thereof kills said insects, ticks, and other pests that live on or in said animal (Shuler: page 1, lines 9-15 
Regarding claim 14, Abel et al. as modified by Shuler teaches (references to Abel et al.) wherein said attractant is a salt block, mineral block, or feed (Abstract, refers to corn (or other feed)). 
Regarding claim 15, Abel et al. as modified by Shuler teaches (references to Abel et al.) wherein said acaricide, pesticide, and insecticide are selected from the group consisting of permethrin, fenvalerate, cypermethrin, flucythrinate, fluvalinate, flumethrin, cyfluthrin, cyhalothrin, deltamethrin, abamectin, doramectin, eprinomewctin, ivermectin, selamectin, milbemectin, milbemycin, moxidectin, amitraz, lindane, methoxychlor, chloropyrifos, coumaphos, crotoxyphos, cydectin, diazinon, dichlorvos, dioxathion, famphur, fenthion, naled, malathion, phosmet, ronnel, tetrachlorvonphos, pirimophos methyl, carbaryl, bendiocarb, propoxur, chlordimeform, a miture of piperonyl butoxide and permethrin or pyrethroid pesticides, and a combination thereof (col. 8, lines 14-21 references amitraz).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Abel et al. (US 8056513) in view of Shuler (US 988669) and Mann (US 3941096).
Regarding claim 5, Abel et al. as modified by Shuler is silent as to wherein said attractant is a mineral block or a salt block. 
Mann teaches wherein said attractant is a mineral block or a salt block (col. 1, lines 15-25 teaches a salt block as an attractant). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the attractant in the bait station system of Abel et al. as modified by Shuler to .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
 Wilson (US 882985), Crawford (US 987433), Mann (US 3135241), and Conway (US 2008/0047500) each teach a horizontal insecticide applicator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        

/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643